DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
Regarding Claims 4 & 8: The “array pattern” of the diffuse reflection layer (32)
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ARRAY SUBSTRATE AND DISPLAY PANEL INCLUDING CAPACITOR LAYER CONFIGURED TO DIFFUSELY REFLECT EXTERNAL LIGHT, AND METHOD OF MANUFACTURING THEREOF.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-8 & 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 8 & 10 are rejected by virtue of their dependence from indefinite Claim 7.
Regarding Claim 7:
In Line 13: The limitation of “the capacitor region” lacks antecedent basis.  Based on the instant application, for examination purposes this will be interpreted as “a capacitor region of the array substrate”.

Closest Prior Art of Record
The examiner’s thorough search of the prior art yielded the following references, which are deemed most relevant to the patentability of the claimed invention:
U.S. Pre-Grant Pub. 2020/0091255 to- Wang et al.

U.S. Pre-Grant Pub. 2018/0219171 to- Kim et al.

U.S. Pre-Grant Pub. 2012/0241775 to- Kaplan et al.

U.S. Pre-Grant Pub. 2020/0194727 to- Kim et al.

U.S. Pre-Grant Pub. 2020/0266392 to- Lee.

U.S. Pre-Grant Pub. 2022/0019003 to- Ahn et al. 
U.S. Pre-Grant Pub. 2009/0206733 to- Hwang et al.
U.S. Pre-Grant Pub. 2012/0235175 to- Prushinskiy et al.
Chinese Patent Pub. CN107464529A to- Li et al.
Chinese Patent Pub. CN109216579A to- Kim et al.
WIPO Pub. WO2020/161575A1 to- Seo et al.
European Patent Pub. EP3477723A1 to- Kim et al.
Japanese Patent Pub. JP2004264653A to- Katayama.


Allowable Subject Matter
Claims 1-6 & 9 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of independent Claim 1 including an array substrate or manufacturing method therefor, including a specific combination of structural features comprising (see applicant’s Fig. 7 for reference):
a second conductive layer disposed over a dielectric insulating layer on a first conductive layer, wherein the second conductive layer is configured to diffusely reflect external light;
a passivation layer disposed on the second conductive layer;
a color filter disposed on the passivation layer; and
an anode layer disposed on the color filter;
wherein the first conductive layer, the dielectric insulating layer, and the second conductive layer are configured to form a capacitor in the capacitor region;
in combination with the other structural limitations as claimed.
The examiner notes that although the prior art of record may teach the individual components recited in the instant claims, the examiner nevertheless concluded that, considered in its entirety, the particular combination of array substrate features rendered the claims allowable over the prior art.

Claim 7 (and Claims 8 & 10, dependent therefrom) would similarly be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892


/Matthew E. Gordon/Primary Examiner, Art Unit 2892